—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated June 24, 1994, which denied its motion for a further examination before trial of the plaintiff.
Ordered that the appeal is dismissed, without costs or disbursements.
The defendant’s motion for a further deposition of the plaintiff concerning questions objected to at his examination *396before trial was, in effect, an application seeking rulings on an examination before trial (see, Jackson v St. John’s Episcopal Hosp., 220 AD2d 484; Scott v Vassar Bros. Hosp., 133 AD2d 76; Sainz v New York City Health & Hosps. Corp., 106 AD2d 500). This Court has repeatedly held that an order made upon an application to review objections raised at an examination before trial is not appealable as of right (see, e.g., Jackson v St. John’s Episcopal Hosp., supra; Simon v Massapequa Gen. Hosp., 167 AD2d 533; Scott v Vassar Bros. Hosp., supra), and we decline to grant the defendant leave to appeal. Sullivan, J. P., Thompson, Krausman and Florio, JJ., concur.